***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
             SALVATORE GIBILISCO v. TILCON
                  CONNECTICUT, INC.
                      (AC 43294)
                       Alvord, Prescott and Suarez, Js.

                                   Syllabus

The plaintiff sought to recover damages from the defendant for the alleged
    wrongful termination of his employment in violation of the statute (§ 31-
    290a) prohibiting discrimination against employees exercising their
    rights under the Workers’ Compensation Act (§ 31-275 et seq.). The
    plaintiff had worked for the defendant since 2002, and, every year,
    received a seasonal layoff notice with recall. In October, 2016, the plain-
    tiff sustained a work injury, received medical treatment, and filed a
    workers’ compensation claim. Approximately one month after the plain-
    tiff filed his claim, he received a seasonal layoff notice without recall,
    terminating his employment. The defendant filed a motion for summary
    judgment, which the trial court granted, concluding that there was no
    genuine issue of material fact as to whether the defendant discriminated
    against the plaintiff in violation of § 31-290a. On the plaintiff’s appeal
    to this court, held:
1. The trial court erred in granting the defendant’s motion for summary
    judgment on the ground that the plaintiff did not meet his initial burden
    of establishing a prima facie case of discrimination under the burden
    shifting framework set forth in McDonnell Douglas Corp. v. Green (411
    U.S. 792), the plaintiff having presented evidence sufficient to raise a
    genuine issue of material fact regarding a causal connection between
    the protected activity and the adverse action: the plaintiff presented
    evidence that he sustained a work injury, reported his injury to the
    defendant, received medical treatment for his injury, filed a workers’
    compensation claim arising out of his work injury, and, thereafter,
    approximately two weeks before he received his seasonal layoff notice
    without recall, the defendant made the decision to terminate his employ-
    ment, which showed a sufficiently close temporal connection between
    the exercise of his rights protected under the act and the defendant’s
    adverse action against him; moreover, the plaintiff produced additional
    evidence sufficient to raise a disputed issue of fact as to whether the
    adverse action took place under circumstances permitting an inference
    of discrimination, including that, after he was examined at a medical
    treatment center and provided a first work status report that assigned
    him light duty work restrictions, the defendant’s safety personnel had a
    conversation with the plaintiff’s treating physician, without the plaintiff’s
    knowledge, which resulted in a second work status report that elimi-
    nated the plaintiff’s light duty work restrictions and attempted to mini-
    mize the plaintiff’s workers’ compensation claim, and an employee of
    the defendant testified that the plaintiff had personal responsibility in
    sustaining his work injuries, despite also acknowledging that the plaintiff
    had not violated any company rule or policy when his injuries occurred.
2. The trial court erred in granting the defendant’s motion for summary
    judgment on the ground that the plaintiff did not meet his ultimate
    burden under the McDonnell Douglas Corp. framework in proving the
    defendant’s discriminatory motivation or demonstrating that the defen-
    dant’s legitimate, nondiscriminatory reason was pretextual; the plaintiff
    presented evidence sufficient to raise a genuine issue of material fact
    that a discriminatory reason more likely motivated the defendant as well
    as evidence that the defendant’s proffered explanation was unworthy
    of credence, including evidence of his disparate treatment relative to
    other coworkers involved in an October, 2016 safety incident in that
    only his employment was terminated, that the only other safety incidents
    referred to by the defendant were work injuries where it was determined
    that no rules or safety policies were violated, and evidence of direct
    statements made by representatives of the defendant that the plaintiff
    was held personally responsible for his work injuries, which factually
    supported his allegation that the defendant had a retaliatory animus
    directed against him for his work injuries.
     Argued November 19, 2020—officially released April 20, 2021

                         Procedural History

   Action to recover damages for the alleged wrongful
termination of the plaintiff’s employment, and for other
relief, brought to the Superior Court in the judicial dis-
trict of New Britain, where the court, Aurigemma, J.,
granted the defendant’s motion for summary judgment
and rendered judgment thereon, from which the plain-
tiff appealed to this court. Reversed; further proceed-
ings.
  Michael J. Reilly, with whom was Emanuele R. Cic-
chiello, for the appellant (plaintiff).
  Daniel J. Krisch, with whom, on the brief, were Carl
R. Ficks, Jr., and Laura Pascale Zaino, for the appellee
(defendant).
                           Opinion

   ALVORD, J. This appeal arises out of an action by
the plaintiff, Salvatore Gibilisco, in which he asserts
that his former employer, the defendant, Tilcon Con-
necticut, Inc., wrongfully terminated his employment
in violation of General Statutes § 31-290a1 because he
had filed for workers’ compensation benefits. On
appeal, the plaintiff claims that the trial court erred in
rendering summary judgment in favor of the defendant
on the grounds that he had failed as a matter of law to
raise a genuine issue of material fact with respect to his
initial and ultimate burden of proving a discriminatory
discharge under the McDonnell Douglas burden shifting
framework.2 We conclude that genuine issues of mate-
rial fact exist that preclude the granting of summary
judgment as a matter of law, and, accordingly, we
reverse the judgment of the trial court.
   The record before the court, viewed in the light most
favorable to the plaintiff as the nonmoving party,
reveals the following facts and procedural history. The
defendant supplies crushed stone, hot mix asphalt, and
ready-mix concrete throughout Connecticut. The plain-
tiff was employed by the defendant as a ‘‘ground man’’
in the defendant’s asphalt division from June 17, 2002,
to December 9, 2016, and, at all relevant times, he was
assigned to work at the defendant’s asphalt plant in
Manchester. As a ground man, the plaintiff was respon-
sible for plant and rail yard maintenance, which
includes, inter alia, heavy lifting, daily shoveling of sand,
stone and wet materials, and greasing and oiling plant
equipment.
   At all relevant times, the plaintiff was a member of
the International Union of Operating Engineers Local
478 (union) and the terms and conditions of the plain-
tiff’s employment were subject to the collective bar-
gaining agreement entered into by the union (collective
bargaining agreement). Article 23, section 20 of the
collective bargaining agreement that was in effect from
April, 2014, to March, 2018, provides for a ‘‘seasonal
layoff’’ of employees that is defined as ‘‘any layoff that
takes place during the period from the day before
Thanksgiving to April 30th.’’ Pursuant to the collective
bargaining agreement, the defendant typically provides
each employee with an annual notice of seasonal layoff
that is either with recall or without recall. Unless the
defendant provides a union employee within the asphalt
division, such as the plaintiff, a notice of seasonal layoff
without recall, such employee is recalled the following
spring. The collective bargaining agreement provides
that except for Article 23, section 20, ‘‘there are no recall
rights for employees . . . .’’ The collective bargaining
agreement further provides that an employee who does
not agree with a notice of seasonal layoff without recall
may bring the matter before a four member mediation
board for resolution.
  The plaintiff received his first seasonal layoff notice
on December 6, 2002. He received a seasonal layoff
notice with recall every year thereafter until the defen-
dant issued a final seasonal layoff notice without recall
on December 9, 2016. Throughout that time, the defen-
dant issued one seasonal layoff in November and the
remaining seasonal layoffs in December. The plaintiff
was recalled to work each year except for 2017, because
he had received a seasonal layoff without recall on
December 9, 2016.
   When the plaintiff was hired by the defendant in 2002,
he received a copy of the ‘‘Tilcon Safety Guide and
General Company Rules,’’ which specified the defen-
dant’s workplace safety policies and procedures. The
plaintiff also received training on the safety rules and
procedures after he was hired and every year when he
returned for his seasonal recall. In the event that an
employee is injured at work, the defendant investigates
the cause of the injury and identifies actions to prevent
the reoccurrence of injury. As part of the investigation,
the defendant determines whether any company rules
or policies were violated in causing the injury. The
defendant makes this determination in reference to its
general company rules and its specific safety guide. The
defendant maintains an ‘‘Employee Counseling
Record,’’ which consists of written warnings that the
defendant issues for, inter alia, avoidable accidents,
safety rule violations, or unsafe conduct. The defen-
dant’s human resources policy is that an employee’s
injury is not held against the employee if the incident
does not involve a violation of any company rules or
policies.
   On August 7, 2013, the plaintiff sustained a work
injury to his left shoulder. In a ‘‘First Report of Injury,’’
the plaintiff’s supervisor, Gino Troiano, stated that the
‘‘root cause’’ of the plaintiff’s injury was ‘‘dumping [a]
wheelbarrow . . . .’’ The report suggested, as ‘‘correc-
tive action’’ to eliminate the hazard, to ‘‘[i]ncrease [the]
frequency of dumping to lessen [the] load.’’ The defen-
dant’s Safety and Health Manager, Michael Woodin, also
prepared a ‘‘Recordable Injury & Avoidable Vehicle
Accident Report’’ (recordable injury report),3 which
stated that the ‘‘root cause’’ of the plaintiff’s injury was
that the ‘‘[w]heelbarrow load may have been too heavy
. . . [in addition to an] [i]mproper lifting technique.’’
The report suggested, as ‘‘corrective action,’’ to stretch,
to decrease load capacity and to increase frequency of
dumping, to employ proper body mechanics, and to try
using the pivoting wheelbarrow handles to see if they
improve body mechanics. Woodin determined that the
plaintiff had not violated any company rules or safety
policies when the injury occurred. The defendant did
not issue an ‘‘Employee Counseling Record’’ in connec-
tion with the plaintiff’s injury. The plaintiff filed a work-
ers’ compensation claim arising out of the August 7,
2013 injury and received workers’ compensation bene-
fits in connection with his injury. After the 2013 injury,
the plaintiff was recalled to work in March, 2014.
   On December 9, 2015, the plaintiff sustained a work
injury to his right elbow while scraping a dryer inlet
chute. In a ‘‘First Report of Injury,’’ the plaintiff’s imme-
diate supervisor, Michael Satagaj, stated that the ‘‘root
cause’’ of the plaintiff’s injury was that ‘‘[t]he face of
the chute developed a worn area that the blade of [a
seven foot steel rod] scraper abruptly caught on . . . .’’
The worn area on the chute liner was a natural condition
that develops over time with the running of the machine
and requires periodic replacement. The report sug-
gested, as ‘‘corrective action’’ to eliminate the hazard,
to ‘‘[r]epair the worn chute liner.’’ The defendant deter-
mined that the plaintiff had not violated any company
rules or safety policies when the injury occurred. The
defendant did not prepare a recordable injury report or
issue an ‘‘Employee Counseling Record’’ in connection
with the plaintiff’s injury. The plaintiff did not file a
workers’ compensation claim in connection with this
injury. The plaintiff returned to work the next day and
the defendant provided him with light duty work. After
the 2015 injury, the plaintiff was recalled to work in
March, 2016.
   On October 10, 2016, the plaintiff violated a safety
rule promulgated by the defendant by ‘‘fail[ing] to return
[a] machine [guard] to [its] proper place after repairs
and running [the asphalt] plant without [the guard] in
place.’’ The plaintiff and two other employees of the
defendant admitted responsibility for this safety viola-
tion. The defendant issued an ‘‘Employee Counseling
Record’’ in connection with the plaintiff’s safety viola-
tion. The October, 2016 employee counseling record
was the plaintiff’s first written counseling over the
course of his employment with the defendant.4 The
plaintiff, as well as the two other employees responsi-
ble, received a three day unpaid suspension for the
safety violation. The plaintiff signed the October, 2016
employee counseling record without contesting the dis-
ciplinary action against him. Although the safety viola-
tion was a terminable offense, the plaintiff, as well as the
two other employees responsible, continued to work for
the defendant after the safety violation and the resulting
suspension. Neither of the two other employees respon-
sible for the safety violation had been involved in any
work accidents or work injuries in the last two seasons
or were considered for layoff without recall at the end
of the 2016 season. Both of the two other employees
responsible for the safety violation were recalled to
work in March, 2017.
   On October 25, 2016, the plaintiff sustained a work
injury to his right elbow while scraping a dryer inlet
chute. In a ‘‘First Report of Injury,’’ Satagaj provided
neither a ‘‘root cause’’ of the plaintiff’s injury nor sug-
gested ‘‘corrective action’’ to eliminate the hazard. Woo-
din prepared a recordable injury report, which stated
that the ‘‘root cause’’ of the plaintiff’s injury was that
‘‘[u]sing the [scraper] at [the] location is ergonomically
challenging . . . [i]t is awkward and lends itself to a
measure of reaching and twisting,’’ and ‘‘[t]he tool
caught [on] a worn liner plate.’’ The report indicated
a risk tolerance factor on the basis of the plaintiff’s
familiarity with the task, stating that ‘‘[t]he repetitive
task became routine and risk awareness decreased.’’
The report also suggested, as ‘‘corrective action,’’ to
replace the worn liner of the dryer inlet chute, to com-
mit to more frequent cleaning to alleviate buildup of
material in the chute, to install chains to diffuse the
aggregate, to change the liner composition, to improve
access in the area, and to investigate increasing the size
of the vibrator on the chute to improve the flow of
material. The defendant determined that the plaintiff
had not violated any company rules or safety policies
when the injury occurred. The defendant did not issue
an ‘‘Employee Counseling Record’’ in connection with
the plaintiff’s injury. The plaintiff returned to work the
same day ‘‘without restrictions’’ and ‘‘as tolerated.’’
   After the plaintiff reported his October 25, 2016 work
injury, the defendant sent the plaintiff to the Doctors
Treatment Center in Plainville (treatment center) for
medical treatment. In accordance with company policy,
the plaintiff was accompanied to this appointment by
one of the defendant’s safety personnel, Mike Deluco,
for the purpose of helping to ‘‘manage the claim’’ and
to prevent it from being a recordable incident.5 After
the plaintiff was examined, the physician provided him
with a ‘‘Work Status Report’’ (first work status report)
that assigned the plaintiff with light duty work restric-
tions as follows: ‘‘Avoid using R. hand/arm.’’ Deluco
subsequently had a conversation with the plaintiff’s phy-
sician, without the plaintiff’s knowledge, which resulted
in Deluco procuring a new ‘‘Work Status Report’’ from
the physician (second work status report). Woodin tes-
tified that the purpose of this conversation with the
physician was ‘‘to see if we can lift the significant
restrictions to potentially avoid a recordable injury.’’
The second work status report released the plaintiff
to work ‘‘without restrictions.’’6 The physician further
noted that the plaintiff could return to normal work
‘‘[a]s tolerated.’’
   On November 8, 2016, the plaintiff filed a workers’
compensation claim arising out of the October 25, 2016
injury and received workers’ compensation benefits in
connection with his injury. On November 18, 2016, the
plaintiff was seen at the treatment center for a follow-
up examination for his injury and was released to work
with a light duty work restriction on lifting more than
fifteen pounds until his next follow-up examination on
November 28, 2016. As of the date of the submission
of the parties’ memoranda on the defendant’s motion
for summary judgment, the plaintiff was still receiving
treatment and workers’ compensation benefits for his
October 25, 2016 injury.
  On December 9, 2016, approximately one month after
the plaintiff filed his workers’ compensation claim, the
plaintiff received a seasonal layoff notice without recall.
Approximately two weeks before the plaintiff received
that layoff notice without recall, the defendant made
the decision to terminate the plaintiff’s employment.
Pursuant to the collective bargaining agreement, the
plaintiff challenged his seasonal layoff notice without
recall, and a hearing was held before a four member
mediation board on January 24, 2017. At the hearing, the
defendant presented evidence that the seasonal layoff
without recall that was issued to the plaintiff on Decem-
ber 9, 2016, was based on several safety incidents that
demonstrated the plaintiff’s failure to adhere to the
defendant’s safety policies. The plaintiff’s challenge of
his notice of layoff without recall was ultimately unsuc-
cessful before the board.
   On January 23, 2018, the plaintiff filed this action
against the defendant alleging wrongful termination in
violation of § 31-290a, which prohibits retaliation or
discrimination against an employee for exercising his
rights under the Workers’ Compensation Act (act), Gen-
eral Statutes § 31-275 et seq. On April 1, 2019, the defen-
dant moved for summary judgment on the grounds that
there was no genuine issue of material fact and that it
was entitled to judgment as a matter of law. In its
memorandum of law in support of its motion for sum-
mary judgment, the defendant presented three argu-
ments. First, the defendant argued that the plaintiff
failed to establish a prima facie claim for discrimination
under § 31-290a because the plaintiff ‘‘fail[ed] to estab-
lish any evidence of a causal connection between his
exercise of any right under the act and being issued a
seasonal layoff without recall.’’ Second, the defendant
argued that it fulfilled its burden of showing a legiti-
mate, nondiscriminatory reason for issuing the plaintiff
a seasonal layoff without recall on the basis of the
plaintiff’s ‘‘increasing instances of safety incidents.’’7
Third, the defendant argued that the plaintiff failed to
satisfy his ultimate burden of establishing that the
defendant’s legitimate, nondiscriminatory reason was
pretextual.8
  On June 3, 2019, the plaintiff filed an objection to
the defendant’s motion for summary judgment and a
memorandum of law in support of his objection. In his
memorandum, the plaintiff presented two arguments.
First, the plaintiff argued that ‘‘[t]he close temporal
proximity between the plaintiff reporting his [October
25, 2016] injury to the defendant [and] the termination
of the plaintiff is plainly enough to suggest an inference
of discrimination, thereby satisfying the plaintiff’s de
minimis prima facie burden.’’9 Second, the plaintiff
argued that he can overcome the defendant’s proffered
reason for his termination and carry his ultimate burden
of proof for his claim of wrongful termination under
§ 31-290a. In support of his contention, the plaintiff
presented the following evidence: ‘‘(1) The defendant
contends that it terminated the plaintiff for his ‘safety
incidents’ when he was injured in 2013, 2015, and 2016,
when in fact, no such safety violations occurred, (2) the
defendant’s blatantly disparate treatment of the plaintiff
and his other coworkers in Manchester who were
involved in the [October 10, 2016] machine guard inci-
dent, [and] (3) the defendant’s efforts to unilaterally
override the plaintiff’s light duty work restrictions
. . . .’’10 On June 7, 2019, the defendant filed a reply
to the plaintiff’s objection to its motion for summary
judgment, in which it reiterated its arguments that the
plaintiff failed to meet his prima facie burden of estab-
lishing an inference of discrimination and his ultimate
burden of demonstrating that the defendant’s proffered
legitimate, nondiscriminatory reason was pretextual.
    On July 31, 2019, the trial court, Aurigemma, J.,
issued a memorandum of decision granting the defen-
dant’s motion for summary judgment. In resolving the
plaintiff’s disparate treatment claim, the court applied
the McDonnell Douglas framework of allocating the
burden of proof.11 First, the court determined that ‘‘[t]he
plaintiff has failed to establish a prima facie case of
discrimination.’’ Second, the court determined that,
‘‘even if the evidence is taken to establish such a prima
facie case, [the defendant] has articulated a legitimate,
nondiscriminatory reason for its actions toward the
plaintiff . . . .’’ Finally, the court determined that
‘‘[t]he plaintiff has not pointed to any evidence . . .
that would suggest that [the defendant’s] reasons for
issuing the plaintiff a ‘no-recall’ layoff were false or that
[the defendant] intended to discriminate against the
plaintiff in any way.’’ Accordingly, the court concluded
that there was no genuine issue of material fact as to
whether the defendant discriminated against the plain-
tiff in violation of § 31-290a and rendered summary judg-
ment in favor of the defendant with respect to the plain-
tiff’s claim. This appeal followed.12
   We first set forth the relevant standards that govern
our review of a court’s decision to grant a defendant’s
motion for summary judgment. ‘‘Practice Book § [17-
49] provides that summary judgment shall be rendered
forthwith if the pleadings, affidavits and any other proof
submitted show that there is no genuine issue as to any
material fact and that the moving party is entitled to
judgment as a matter of law. . . . In deciding a motion
for summary judgment, the trial court must view the
evidence in the light most favorable to the nonmoving
party. . . . The party seeking summary judgment has
the burden of showing the absence of any genuine issue
[of] material facts which, under applicable principles
of substantive law, entitle him to a judgment as a matter
of law . . . and the party opposing such a motion must
provide an evidentiary foundation to demonstrate the
existence of a genuine issue of material fact. . . .
[I]ssue-finding, rather than issue-determination, is the
key to the procedure. . . . [T]he trial court does not
sit as the trier of fact when ruling on a motion for
summary judgment. . . . [Its] function is not to decide
issues of material fact, but rather to determine whether
any such issues exist. . . . Our review of the decision
to grant a motion for summary judgment is plenary.’’
(Internal quotation marks omitted.). Barbee v. Sysco
Connecticut, LLC, 156 Conn. App. 813, 817–18, 114 A.3d
944 (2015).
   ‘‘It is frequently stated in Connecticut’s case law that,
pursuant to Practice Book §§ 17-45 and 17-46, a party
opposing a summary judgment motion must provide an
evidentiary foundation to demonstrate the existence of
a genuine issue of material fact. . . . [T]ypically [d]em-
onstrating a genuine issue requires a showing of eviden-
tiary facts or substantial evidence outside the pleadings
from which material facts alleged in the pleadings can
be warrantably inferred. . . .
  ‘‘An important exception exists, however, to the gen-
eral rule that a party opposing summary judgment must
provide evidentiary support for its opposition . . . .
On a motion by [the] defendant for summary judgment,
the burden is on [the] defendant to negate each claim
as framed by the complaint . . . . It necessarily fol-
lows that it is only [o]nce [the] defendant’s burden in
establishing his entitlement to summary judgment is
met [that] the burden shifts to [the] plaintiff to show
that a genuine issue of fact exists justifying a trial. . . .
Accordingly, [w]hen documents submitted in support
of a motion for summary judgment fail to establish that
there is no genuine issue of material fact, the nonmoving
party has no obligation to submit documents establish-
ing the existence of such an issue.’’ (Internal quotation
marks omitted.) Id., 818–19.
   On appeal, the plaintiff claims that the court improp-
erly granted the defendant’s motion for summary judg-
ment because he had demonstrated that a genuine issue
of material fact existed as to whether the defendant’s
termination of his employment was in retaliation for
the exercise of his right to seek workers’ compensation
benefits, in violation of § 31-290a, and that the court
failed to view the evidence in the light most favorable
to the plaintiff as the nonmoving party. We agree with
the plaintiff.
   The burden of proof in actions alleging a violation
of § 31-290a is well established. ‘‘The plaintiff bears the
initial burden of proving by the preponderance of the
evidence a prima facie case of discrimination. . . . If
the plaintiff meets this initial burden, the burden then
shifts to the defendant to rebut the presumption of
discrimination by producing evidence of a legitimate,
nondiscriminatory reason for its actions. . . . If the
defendant carries this burden of production, the pre-
sumption raised by the prima facie case is rebutted,
and the factual inquiry proceeds to a new level of speci-
ficity. . . . The plaintiff then must satisfy [the] burden
of persuading the [fact finder] that [the plaintiff] was
the victim of discrimination either directly by persuad-
ing the court [or jury] that a discriminatory reason more
likely motivated the employer or indirectly by showing
that the employer’s proffered explanation is unworthy
of credence.’’ (Citation omitted; internal quotation
marks omitted.). Id., 819–20.
   In the present case, the plaintiff does not challenge
the court’s determination that the defendant produced
evidence of a legitimate, nondiscriminatory reason for
its actions of terminating his employment. The plaintiff
instead argues that the court erred in concluding as a
matter of law that (1) he had failed to raise a genuine
issue of material fact regarding his initial burden of
establishing a prima facie case of discrimination, and
(2) he had failed to raise a genuine issue of material
fact regarding his ultimate burden of proving a discrimi-
natory motivation or demonstrating that the defendant’s
proffered legitimate, nondiscriminatory reason was pre-
textual. We address each of the plaintiff’s arguments
in turn.
                              I
         THE PLAINTIFF’S INITIAL BURDEN
   The first step in analyzing a claim under § 31-290a is
to determine whether the plaintiff raised a genuine issue
of material fact with respect to a prima facie case of
discrimination. ‘‘The plaintiff bears the initial burden
of proving by the preponderance of the evidence a prima
facie case of discrimination. . . . [T]o establish [a]
prima facie case of discrimination, the plaintiff must
first present sufficient evidence . . . that is, evidence
sufficient to permit a rational trier of fact to find [1]
that she engaged in protected [activity] . . . [2] that
the employer was aware of this activity, [3] that the
employer took adverse action against the plaintiff, and
[4] that a causal connection exists between the pro-
tected activity and the adverse action, i.e., that a retalia-
tory motive played a part in the adverse employment
action . . . .’’ (Citation omitted; internal quotation
marks omitted.). Id., 819.
   In the present case, the defendant did not dispute
or present any evidence in support of its motion for
summary judgment tending to negate the plaintiff’s alle-
gations that he had engaged in a protected activity by
filing a claim for workers’ compensation benefits, that
the defendant was aware of that protected activity, or
that the defendant had taken adverse action against the
plaintiff by terminating his employment. Rather, the
defendant argues that the plaintiff has produced ‘‘no
evidence from which to reasonably infer that a causal
connection exists between the plaintiff’s exercise of
any right under the act and his being issued a seasonal
layoff without recall and thus no evidence that gives rise
to an inference of discrimination.’’ (Internal quotation
marks omitted.)
   ‘‘The causation element can be proven (1) indirectly,
by showing that the protected activity was followed
closely by discriminatory treatment, or through other
circumstantial evidence such as disparate treatment of
fellow employees who engaged in similar conduct; or
(2) directly, through evidence of retaliatory animus
directed against the plaintiff by the defendant. . . .
Alternatively, causation may be satisfied by showing
a sufficiently close temporal connection between the
protected activity and the adverse action . . . .’’ (Inter-
nal quotation marks omitted.) Jones v. Dept. of Chil-
dren & Families, 172 Conn. App. 14, 35, 158 A.3d
356 (2017)
   The plaintiff argues that ‘‘the close temporal proxim-
ity of approximately two weeks between the plaintiff’s
final work injury and the decision to terminate [his
employment], on its own, is enough to satisfy’’ his mini-
mal burden of raising a genuine issue of material fact
regarding setting forth a prima facie case. In support
of his argument, the plaintiff presented the following
evidence. On October 25, 2016, the plaintiff sustained
a work injury, reported his injury to the defendant, and
received medical treatment for his injury.13 On Novem-
ber 8, 2016, the plaintiff filed a workers’ compensation
claim arising out of his work injury. On November 18,
2016, the plaintiff was seen at the treatment center for
a follow-up examination for his injury and was released
to work with a light duty work restriction.14 Thereafter,
approximately two weeks before the plaintiff received
the 2016 seasonal layoff notice without recall, the defen-
dant made the decision to terminate the plaintiff’s
employment. On December 9, 2016, the plaintiff
received a seasonal layoff notice without recall. We
agree that the plaintiff has produced evidence of a suffi-
ciently close temporal connection between the exercise
of his rights protected under the act and the defendant’s
adverse action against him.
   The defendant contends that ‘‘temporal proximity
does not, on its own, give rise to an inference of discrim-
ination where no other evidence is offered to support
a claim of retaliation.’’ In support of its argument, the
defendant cites to Andrade v. Lego Systems, Inc., Supe-
rior Court, judicial district of Hartford, Docket No. CV-
XX-XXXXXXX-S (January 26, 2018) (reprinted at 188 Conn.
App. 652, 655, 205 A.3d 807, cert. denied, 331 Conn. 921,
205 A.3d 567 (2019)). In Andrade, this court adopted
the memorandum of decision of the trial court, which
stated that ‘‘the question is whether the evidence can
reasonably and logically give rise to an inference of
discrimination under all of the circumstances. As a jury
would be entitled to review the evidence as a whole,
courts must not view the evidence in piecemeal fashion
in determining whether there is a trial-worthy issue.’’
(Internal quotation marks omitted.) Id., 664–65. Ulti-
mately, in Andrade, this court affirmed the trial court’s
granting of summary judgment on the grounds that the
plaintiff had failed to present evidence that established
that ‘‘the adverse action took place under circum-
stances permitting an inference of discrimination.’’
(Internal quotation marks omitted.) Id., 664.
   Our review of the record does not support the defen-
dant’s argument that the plaintiff has produced no other
evidence to support a claim of retaliation. Rather, the
plaintiff produced additional evidence sufficient to raise
a disputed issue of fact as to whether the adverse action
took place under circumstances permitting an inference
of discrimination.15 In his memorandum of law in sup-
port of his objection to the defendant’s motion for sum-
mary judgment, the plaintiff argued that ‘‘[t]here is also
a multitude of evidence that the defendant was nega-
tively disposed toward workers’ compensation injuries
in general, and the plaintiff’s injuries and resultant work
injuries more specifically.’’ Specifically pertaining to
the plaintiff’s October 25, 2016 work injury, the plaintiff
produced evidence that after he was examined at the
treatment center and provided a first work status report
that assigned him light duty work restrictions, the
defendant’s safety personnel, Deluco, had a conversa-
tion with the plaintiff’s physician, without the plaintiff’s
knowledge, which resulted in Deluco procuring a sec-
ond work status report that eliminated the plaintiff’s
light duty work restrictions. Woodin testified that the
purpose of this conversation with the physician was
‘‘to see if we can lift the significant restrictions to poten-
tially avoid a recordable injury.’’ The plaintiff argued
that the defendant’s ‘‘specific actions to change the
plaintiff’s work status from light duty to full duty with-
out the plaintiff’s knowledge or consent’’ was ‘‘a deliber-
ate effort to minimize the size or extent of the plaintiff’s
workers’ compensation claim.’’ Furthermore, in support
of the plaintiff’s argument pertaining to the defendant’s
negative disposition toward workers’ compensation
injuries, the plaintiff submitted the deposition testi-
mony of Satagaj, who testified that the plaintiff had
‘‘[p]ersonal responsibility’’ in sustaining his work injur-
ies, despite also acknowledging that the plaintiff had not
violated any company rule or policy when his injuries
occurred. Satagaj testified that he was involved in the
decision to issue the plaintiff a seasonal layoff without
recall. See footnote 10 of this opinion.
  Viewing the evidence in the light most favorable to
the plaintiff as the nonmoving party, we conclude that
the plaintiff presented evidence sufficient to raise a
genuine issue of material fact regarding a causal con-
nection between the protected activity and the adverse
action. Thus, we conclude that the plaintiff presented
evidence sufficient to raise a genuine issue of material
fact with respect to his initial burden of setting forth
a prima facie case of discrimination.
                             II
       THE PLAINTIFF’S ULTIMATE BURDEN
   We next turn to the plaintiff’s argument that the court
erred in determining as a matter of law that he had
failed to raise a genuine issue of material fact regarding
his ultimate burden of proving a discriminatory motiva-
tion or demonstrating that the defendant’s proffered
legitimate, nondiscriminatory reason was pretextual.
Under the third prong of the McDonnell Douglas frame-
work, the plaintiff ‘‘must satisfy [the] burden of persuad-
ing the [fact finder] that [the plaintiff] was the victim
of discrimination either directly by persuading the court
[or jury] that a discriminatory reason more likely moti-
vated the employer or indirectly by showing that the
employer’s proffered explanation is unworthy of cre-
dence.’’ (Internal quotation marks omitted.) Barbee v.
Sysco Connecticut, LLC, supra, 156 Conn. App. 820.
   ‘‘[E]vidence . . . that a retaliatory motive played a
part in the adverse employment action . . . may be
established either indirectly by showing that the pro-
tected activity was followed closely by discriminatory
treatment, or through other evidence such as disparate
treatment of fellow employees who engaged in similar
conduct, or directly through evidence of retaliatory ani-
mus directed against a plaintiff by a defendant.’’ (Cita-
tion omitted; internal quotation marks omitted.). Ham-
mond v. Bridgeport, 139 Conn. App. 687, 695–96, 58
A.3d 259 (2012), cert. denied, 308 Conn. 916, 62 A.3d
527 (2013). ‘‘Evidence establishing the falsity of the
legitimate, nondiscriminatory reasons advanced by the
employer may be, in and of itself, enough to support
the trier of fact’s ultimate finding of intentional discrimi-
nation.’’ (Internal quotation marks omitted.) Jacobs v.
General Electric Co., 275 Conn. 395, 401, 880 A.2d 151
(2005); see also Feliciano v. Autozone, Inc., 316 Conn.
65, 79, 111 A.3d 453 (2015) (‘‘disbelief of an employer’s
explanation for an adverse employment action, in com-
bination with the plaintiff’s prima facie case of discrimi-
nation, may, under some circumstances, be sufficient
to meet the plaintiff’s ultimate burden of proving inten-
tional discrimination’’ (emphasis omitted)). ‘‘Of course,
to defeat summary judgment . . . the plaintiff is not
required to show that the employer’s proffered reasons
were false or played no role in the employment decision,
but only that they were not the only reasons and that
the prohibited factor was at least one of the motivating
factors.’’ (Internal quotation marks omitted.) Taing v.
CAMRAC, LLC, 189 Conn. App. 23, 28–29, 206 A.3d 194
(2019). ‘‘We bear in mind that it is the plaintiff’s ultimate
burden to prove that the defendant intentionally dis-
criminated against her . . . .’’ (Internal quotation
marks omitted.) Dickman v. University of Connecticut
Health Center, 162 Conn. App. 441, 448, 132 A.3d 739
(2016).
   In the present case, the defendant provided evidence
of a legitimate, nondiscriminatory reason for issuing
the plaintiff a seasonal layoff without recall on the basis
of the plaintiff’s several ‘‘safety incidents.’’ The defen-
dant’s memorandum of law in support of its motion for
summary judgment highlighted as ‘‘the plaintiff’s safety
issues’’ the October 10, 2016 violation of a safety rule
involving the plaintiff’s failure to return a machine guard
to its proper place. The defendant separately listed ‘‘the
plaintiff’s injuries and workers’ compensation claims’’
as follows: (1) the August 7, 2013 work injury to his
left shoulder; (2) the December 9, 2015 work injury to
his right elbow; and (3) the October 25, 2016 work injury
to his right elbow. The defendant indicated that the
‘‘safety incidents’’ that served as a basis for the plain-
tiff’s termination included all of these incidents. The
defendant contends that the plaintiff cannot satisfy his
ultimate burden because ‘‘[t]here is simply no evidence
that [the defendant’s] decision not to recall the plaintiff
because of four ‘safety incidents’ is pretextual.’’
   On appeal, the plaintiff argues that ‘‘the trial court
failed to consider evidence that [tended to demonstrate]
that the reason for the plaintiff’s termination was false,
as well as direct and circumstantial evidence that
[tended to show that] the defendant intended to discrim-
inate against the plaintiff due to his exercise of rights
under the [act].’’
   The plaintiff presented the following evidence in sup-
port of his contention that the defendant’s proffered
reason for the termination of his employment on the
basis of several ‘‘safety incidents’’ was pretextual. First,
the plaintiff presented evidence of his disparate treat-
ment relative to his other coworkers in the Manchester
asphalt plant who were involved in the October 10, 2016
machine guard safety incident. The plaintiff submitted
the deposition testimony of the defendant’s asphalt divi-
sion manager, Marrone, who testified that the machine
guard safety incident resulted in the plaintiff’s ‘‘first
written counseling.’’ The plaintiff alleged that this ‘‘was
the only formal discipline related to safety that [he]
ever received.’’ Furthermore, the plaintiff submitted the
deposition testimony of Satagaj, who testified that the
defendant never gave any consideration to laying off
the other two employees involved in the machine guard
safety incident, neither of whom had any history of
work injuries. The plaintiff argues that this evidence
implies ‘‘that the defendant was specifically motivated
by the plaintiff[’s] other ‘safety incidents’—i.e., his work
injuries—otherwise, if the safety guard incident was
what motivated the defendant, it would have given some
discipline, if not the same discipline, to the other
employees involved in the incident.’’ We agree with the
plaintiff that evidence that only the plaintiff’s employ-
ment was terminated after the October 10, 2016
machine guard safety incident involving two other
employees tends to demonstrate that something other
than this safety incident motivated the defendant’s deci-
sion to terminate the plaintiff, and that the only other
‘‘safety incidents’’ referred to by the defendant were
the plaintiff’s work injuries where it was determined
that no rules or safety policies were violated. See Ham-
mond v. Bridgeport, supra, 139 Conn. App. 695–96 (‘‘evi-
dence . . . that a retaliatory motive played a part in
the adverse employment action . . . may be estab-
lished . . . through . . . evidence such as disparate
treatment of fellow employees who engaged in similar
conduct’’ (citation omitted; internal quotation marks
omitted)).
   Second, the plaintiff presented evidence that he had
not violated any rule or safety policy on the various
occasions when he suffered work injuries. The defen-
dant acknowledged in various depositions of its repre-
sentatives that none of the plaintiff’s work injuries was
the result of any violation of a company rule or safety
policy. The plaintiff argues that, ‘‘[i]n light of the con-
trary evidence that the plaintiff’s ‘safety incidents’ were
work injuries where the plaintiff did not violate any
rule and should not have the incident held against him
. . . the defendant’s proffered reason for the plaintiff’s
termination was ‘not worthy of belief’ . . . .’’ We agree
with the plaintiff that evidence that the plaintiff’s work
injuries motivated the defendant’s decision to terminate
the plaintiff, and that his work injuries were not the
result of any violation of a company rule or safety pol-
icy, factually supports the plaintiff’s allegation that the
defendant’s proffered reason for the plaintiff’s termina-
tion on the basis of several ‘‘safety incidents’’ was false
or that the prohibited factor was at least one of the
motivating factors. See Taing v. CAMRAC, LLC, supra,
189 Conn. App. 28–29; see also Jacobs v. General Elec-
tric Co., supra, 275 Conn. 401 (‘‘[e]vidence establishing
the falsity of the legitimate, nondiscriminatory reasons
advanced by the employer may be, in and of itself,
enough to support the trier of fact’s ultimate finding of
intentional discrimination’’ (internal quotation marks
omitted)).
   Next, the plaintiff presented the following evidence
that tends to demonstrate that the defendant intended
to discriminate against him. First, the plaintiff presented
evidence with regard to the defendant’s procurement of
a second work status report subsequent to the plaintiff’s
October 25, 2016 work injury, without the plaintiff’s
knowledge, which eliminated the plaintiff’s light duty
work restrictions. The plaintiff presented the deposition
testimony of Woodin who testified that the defendant’s
intention behind seeking to procure a second work
status report was ‘‘to see if [the defendant could] lift
the significant [work] restrictions to potentially avoid
a recordable injury.’’ The plaintiff argues that because
the act affords employees the right to workplace accom-
modations of light duty work restrictions set forth in
General Statutes § 31-313, this evidence demonstrates
the defendant’s ‘‘hostility to workers’ compensation
claims and the requirement to accommodate light duty
restrictions . . . .’’ The defendant contends that,
despite the change to the plaintiff’s work status report,
the plaintiff’s October 25, 2016 work injury nevertheless
resulted in a recordable injury and the defendant never-
theless provided the plaintiff light duty work. We agree
with the plaintiff that, regardless of the success of the
defendant’s efforts, evidence of its attempts to procure
a second work status report that could potentially
impede the plaintiff’s exercise of his rights afforded to
him under the act factually supports his allegation that
the defendant intended to discriminate against him. See
Hammond v. Bridgeport, supra, 139 Conn. App. 695–96
(‘‘evidence . . . that a retaliatory motive played a part
in the adverse employment action . . . may be estab-
lished . . . directly through evidence of retaliatory ani-
mus directed against a plaintiff by a defendant’’ (citation
omitted; internal quotation marks omitted)).
   Second, the plaintiff presented evidence of direct
statements made by representatives of the defendant
that the plaintiff was held personally responsible for
his work injuries. The plaintiff submitted the deposition
testimony of Satagaj, who testified that the plaintiff
had ‘‘[p]ersonal responsibility’’ in sustaining his work
injuries. Satagaj testified that he held the plaintiff per-
sonally responsible for his work injuries despite also
acknowledging that the plaintiff had not violated any
company rule or policy when the injuries occurred.
Satagaj also testified that he was involved in the deci-
sion to issue the plaintiff a seasonal layoff without
recall. The plaintiff argues that this evidence ‘‘would
support that the defendant had a retaliatory animus
toward the plaintiff because of his work injuries.’’ We
agree with the plaintiff that these direct statements
from the defendant’s management factually support the
plaintiff’s allegation that defendant had a retaliatory
animus directed against him for his work injuries. See
Hammond v. Bridgeport, supra, 139 Conn. App. 695–96
(‘‘evidence . . . that a retaliatory motive played a part
in the adverse employment action . . . may be estab-
lished . . . directly through evidence of retaliatory ani-
mus directed against a plaintiff by a defendant’’ (citation
omitted; internal quotation marks omitted)).
  Third, the plaintiff presented evidence of the close
temporal proximity between his exercise of his rights
protected under the act and the defendant’s adverse
action against him. The plaintiff established that, on
October 25, 2016, he sustained a work injury; on Novem-
ber 8, 2016, the plaintiff filed a workers’ compensation
claim arising out of that work injury; and, on November
18, 2016, the plaintiff was released to work with a light
duty work restriction. Furthermore, Satagaj testified
that, approximately two weeks before the plaintiff
received the 2016 seasonal layoff notice without recall,
the defendant’s representatives made the decision to
terminate the plaintiff’s employment; and, on December
9, 2016, the plaintiff received a seasonal layoff notice
without recall. The plaintiff argues that ‘‘the close tem-
poral proximity of approximately two weeks between
[his] final work injury and the decision to [terminate his
employment]’’ demonstrates that a retaliatory motive
played a part in the adverse employment action. We
agree with the plaintiff that evidence of a close temporal
proximity between the protected activity and the
adverse employment action factually supports his alle-
gation that the defendant intended to discriminate
against him. See Hammond v. Bridgeport, supra, 139
Conn. App. 695–96 (‘‘evidence . . . that a retaliatory
motive played a part in the adverse employment action
. . . may be established . . . indirectly by showing
that the protected activity was followed closely by dis-
criminatory treatment’’ (citation omitted; internal quo-
tation marks omitted)).
   Our review of the record indicates that the plaintiff
has presented evidence that a discriminatory reason
motivated the defendant as well as evidence that the
defendant’s proffered explanation is unworthy of cre-
dence. See Barbee v. Sysco Connecticut, LLC, supra,
156 Conn. App. 820. Viewing the evidence in the light
most favorable to the plaintiff as the nonmoving party,
we conclude that the plaintiff presented evidence suffi-
cient to raise a genuine issue of material fact that a
discriminatory reason more likely motivated the defen-
dant or that the defendant’s proffered explanation is
unworthy of credence. Thus, we conclude that the plain-
tiff presented evidence sufficient to raise a genuine
issue of material fact with respect to his ultimate burden
of proving discrimination. Accordingly, we conclude
that a genuine issue of material fact exists as to whether
the plaintiff was the victim of discrimination in violation
of § 31-290a and, therefore, the court erred in rendering
summary judgment.
  The judgment is reversed and the case is remanded
with direction to deny the defendant’s motion for sum-
mary judgment and for further proceedings according
to law.
      In this opinion the other judges concurred.
  1
     General Statutes § 31-290a provides in relevant part: ‘‘(a) No employer
who is subject to the provisions of this chapter shall discharge, or cause
to be discharged, or in any manner discriminate against any employee
because the employee has filed a claim for workers’ compensation benefits
or otherwise exercised the rights afforded to him pursuant to the provisions
of this chapter. . . .’’
   2
     ‘‘Ever since [the Connecticut Supreme Court’s] holding in Ford v. Blue
Cross & Blue Shield of Connecticut, Inc., [216 Conn. 40, 53, 578 A.2d 1054
(1990)], we have looked to federal employment retaliation law for guidance
[i]n setting forth the burden of proof requirements in a § 31-290a action
. . . . In McDonnell Douglas [Corp.] v. Green, 411 U.S. 792, 93 S. Ct. 1817,
36 L. Ed. 2d 668 (1973), the United States Supreme Court set forth the basic
allocation of burdens and order of presentation of proof in cases involving
claims of employment discrimination. The plaintiff bears the initial burden
of proving by the preponderance of the evidence a prima facie case of
discrimination. . . . In order to meet this burden, the plaintiff must present
evidence that gives rise to an inference of unlawful discrimination. . . . If
the plaintiff meets this initial burden, the burden then shifts to the defendant
to rebut the presumption of discrimination by producing evidence of a
legitimate, nondiscriminatory reason for its actions. . . . If the defendant
carries this burden of production, the presumption raised by the prima facie
case is rebutted, and the factual inquiry proceeds to a new level of specificity.
. . . The plaintiff then must satisfy her burden of persuading the [fact finder]
that she was the victim of discrimination either directly by persuading the
[fact finder] . . . that a discriminatory reason more likely motivated the
employer or indirectly by showing that the employer’s proffered explanation
is unworthy of credence.’’ (Internal quotation marks omitted.) Mele v. Hart-
ford, 270 Conn. 751, 767–68, 855 A.2d 196 (2004).
   3
     The defendant’s Asphalt Division Manager, Joseph Marrone, testified
that recordable injury reports are completed by the defendant pursuant
to requirements set forth by the federal Occupational Health and Safety
Administration (OSHA). Any time that an employee is involved in a
‘‘recordable’’ work injury, the defendant is required to report that injury to
OSHA. On the basis of the total number of injuries reported by the defendant,
OSHA then calculates the defendant’s recordable incident rate and compares
that rate to other employers. If the defendant has a high recordable incident
rate relative to comparable employers, OSHA can take remedial action
against the defendant.
   4
     The plaintiff submitted as part of his opposition to summary judgment
the deposition testimony of Marrone, who testified as to the defendant’s
disciplinary policy. Marrone stated that ‘‘[t]here is a hierarchy [of counseling]
where there’s verbal counseling and then there’s written counseling.’’ Mar-
rone further testified that the October, 2016 employee counseling record
was the plaintiff’s ‘‘first written counseling.’’ In his deposition, the plaintiff
testified that ‘‘[o]ther than [the October, 2016 employee counseling record]
I’ve never had a verbal, never had a written, I have never had nothing.’’
   5
     See footnote 3 of this opinion.
   Woodin testified that this policy exists to help ‘‘manage the treatment’’
by making sure employees receive ‘‘more or less immediate care . . . [and]
to review after care, if there is any opportunity that we could not count it
as a recordable injury or lost time event.’’ Woodin further testified that such
effort would not interfere with or ‘‘negatively impact any medical care . . .
that the employee will receive.’’ Marrone testified that ‘‘many times the
claim can be minimized’’ but that ‘‘[u]ltimately the doctor has the decision.’’
   6
     Despite the change to the plaintiff’s work status to ‘‘without restrictions,’’
the plaintiff’s October 25, 2016 work injury nevertheless resulted in a
recordable injury. Furthermore, the defendant provided the plaintiff with
light duty work for the remainder of the 2016 season.
   7
     The defendant’s memorandum of law in support of its motion for sum-
mary judgment highlighted as the ‘‘plaintiff’s safety issues’’ the October 10,
2016 violation of a safety rule involving the plaintiff’s failure to return a
machine guard to its proper place. The defendant separately listed the
‘‘plaintiff’s injuries and workers’ compensation claims’’ as follows: (1) the
August 7, 2013 work injury to his left shoulder; (2) the December 9, 2015
work injury to his right elbow; and (3) the October 25, 2016 work injury to
his right elbow. The defendant indicated that the ‘‘safety incidents’’ that
served as a basis for the plaintiff’s termination included all of these incidents.
   8
     The defendant supported its motion with, inter alia, affidavits of Marrone,
Regional Human Resources Manager Jackie Zimmer, and Woodin, and
excerpts of deposition testimony of the plaintiff.
   9
     In support of the plaintiff’s argument that he was ‘‘terminated because
of his work injuries and exercise of [his] rights under the [act],’’ the plaintiff
also submitted the deposition testimony of Satagaj, who testified that he
was involved in the decision to issue the plaintiff a seasonal layoff without
recall. Satagaj testified that the plaintiff had ‘‘[p]ersonal responsibility’’ in
the occurrence of his work injuries, despite acknowledging that the plaintiff
had not violated any company rule or policy when the injuries occurred.
   10
      The plaintiff supported his objection to the motion for summary judg-
ment with, inter alia, excerpts of deposition testimony of the plaintiff, Mar-
rone, Woodin, and Satagaj.
   11
      The plaintiff additionally claims on appeal that the court erred in
applying the ‘‘motivating factor’’ standard of the third prong of the McDonnell
Douglas burden shifting framework in analyzing his claim of retaliatory
discharge under § 31-290a. The plaintiff argues that under the motivating
factor standard, he was ‘‘required only to demonstrate that the [defendant’s]
decision to terminate him [was] motivated, at least in part, by his exercise
of rights under the [act].’’ The plaintiff further contends that, ‘‘in its [memo-
randum of decision], the trial court held the plaintiff to a much stricter
standard, effectively requiring him to demonstrate that the defendant’s entire
seasonal layoff was conducted for the purpose of retaliating against him
due to his exercise of rights under the [act].’’ Because we reverse the decision
of the trial court on other grounds, we need not address the plaintiff’s
additional claim.
   12
      The plaintiff additionally claims on appeal that the court, in granting
summary judgment for the defendant, failed to adhere to General Statutes
§ 31-51bb, Genovese v. Gallo Wine Merchants, Inc., 226 Conn. 475, 628 A.2d
946 (1993), and Spiotti v. Wolcott, 326 Conn. 190, 163 A.3d 46 (2017), because
it considered the claims and outcome of the plaintiff’s union grievance.
Because we reverse the decision of the trial court on other grounds, we
need not address the plaintiff’s additional claim.
   13
      The act affords employees the right to receive medical treatment for
workplace injuries. General Statutes § 31-294d (a) (1) provides in relevant
part: ‘‘The employer, as soon as the employer has knowledge of an injury,
shall provide a competent physician, surgeon or advanced practice registered
nurse to attend the injured employee and, in addition, shall furnish any
medical and surgical aid or hospital and nursing service, including medical
rehabilitation services and prescription drugs, as the physician, or advanced
practice registered nurse [or] surgeon deems reasonable or necessary. . . .’’
   14
      The act affords employees the right to workplace accommodations of
light duty work restrictions. General Statutes § 31-313 (a) (1) provides in
relevant part: ‘‘Where an employee has suffered a compensable injury which
disables him from performing his customary or most recent work, his
employer at the time of such injury shall transfer him to full-time work
suitable to his physical condition where such work is available, during the
time that the employee is subjected to medical treatment or rehabilitation or
both and until such treatment is discontinued on the advice of the physician
conducting the same . . . .’’
   15
      Because the plaintiff produced evidence of a close temporal proximity
between the exercise of his rights protected under the act and the defendant’s
adverse action against him as well as additional evidence sufficient to raise
a disputed issue of fact as to whether the adverse action took place under
circumstances permitting an inference of discrimination, we need not
address the merits of the defendant’s contention that ‘‘temporal proximity
does not, on its own, give rise to an inference of discrimination where no
other evidence is offered to support a claim of retaliation.’’